Opinion by
Will-son, J.
§ 353. Statute of frauds; loan, etc., of chattels within, when; case stated. Appellee owned a mare which he placed in possession of one Brown under a verbal contract that Brown should breed the mare to a jack, and the colts she might produce were to be the property of appellee. Brown was to keep and use the mare. After Brown had kept possession of said mare for more than two years under said contract she and one of the colts she had produced during said time were levied upon under execution as said Brown’s property, and were sold under said execution and levy, and appellant purchased the said mare and colt at said sale. Appellee sued appellant to recover the value of said mare and colt, and recovered judgment for $75 and costs. Held: Under the provisions .of article 2468 of the Revised Statutes, the absolute property in said mare and colt, as to creditors of and purchasers from said Brown, had vested in him at the date of said levy, and appellant acquired a valid title to said property by his purchase at said execution sale.
Reversed and remanded.